DETAILED ACTION
In the Non-Final Rejection mailed 8/25/2021:
Claims 1-10 were rejected.
Claims 11-14 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 12/22/2021 has been entered:
Claims 1-10 are active.
Claims 11-14 are cancelled.
The examiner notes that claims 11-14 and their corresponding status identifiers are not shown in the claim amendment. Claims 11-14 must be included with no claim text and with a status identifier of “Cancelled” in any future filing in order to avoid a Notice of Non-Complaint Response in any subsequent Office correspondence and in order to comply with 37 CFR 1.121(c), which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the pending application satisfies all of the conditions of 35 U.S.C. 119(a)-(d) on the basis that Figs. 2-3 do not constitute new matter since Figs. 2-3 merely depict cross-sectional views to more clearly point out the device shown in Fig. 1 and described in the specification of the certified copy of the foreign priority application (DE 102017103605.9). Additionally, applicant argues that a European patent application was filed based on the PCT application (PCT/EP2018/054237), which was filed based on the foreign priority application, and the European patent application was subsequently issued (EP 3586078) without any priority objections being raised by the European examiner during prosecution. The PCT application does include Figs. 2-3 and a corresponding description in the specification of Figs. 2-3. In response, the examiner respectfully notes that the European patent application being issued without any priority objections raised by the European examiner during prosecution is irrelevant since the European examiner has no standing to make any such determination for the United States Patent Office. Additionally, there is always the possibility that the European examiner was in error by not raising the issue during prosecution of the European application. Further, it is abundantly clear that there are excessive details shown in Figs. 2-3 and described in the specification which were not provided in the certified copy of the foreign priority application. Otherwise, the examiner suggests that applicant identify where in the certified copy of the foreign priority application the matter shown and described in relation to Figs. 2-3 is located.
Applicant argues that Unertl fails to disclose various limitations of the claimed invention. The examiner respectfully disagrees, as each claim limitation is cited below as to the examiner’s interpretation of Unertl. Additionally, the claims themselves, both previously and presently, are replete with 35 U.S.C. 112(b) issues that muddle(d) the scope of applicant’s claimed invention. As such, the claims were examined and the Unertl reference was applied only as the scope of the claims was best understood by the examiner. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The certified copy of foreign priority application DE 10 2017 103 605.9 and the copy of 371 application PCT/EP2018/054237 were received on 8/20/2019. However, the 371 application and the present US application include additional information that is not present in the certified copy of foreign priority application. Specifically, the certified copy of foreign priority application fails to disclose at least Figs. 2 and 3, and does not include any information about these figures in the written description. As such, applicant has not satisfied all of the conditions of 35 U.S.C. 119 (a)-(d) for the foreign priority benefit. 
Drawings
The drawings were received on 8/20/2019. These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The limitation “wherein a regulating direction by way of rotating movements of each of the two regulating caps is converted to a respective translational movement” (lines 10-12) is unclear as claimed. What is the regulating direction a direction of and what is it regulating? What is the translational movement a movement of? How can a regulating direction be converted to a translational movement? Additionally, “rotating movements” lacks antecedent basis since rotating movements were already recited in line 5. For examination, it was assumed that applicant intended to claim that the threaded sleeve is connected to the central driving spindle for converting the rotational movement of the regulating caps to a respective translational movement of the central driving spindle. 
The limitation “wherein one of the two regulating caps is utilized for a fine adjustment and another of the two regulating caps is utilized for a coarse adjustment” (lines 12-14) is unclear as claimed as to what is being finely and coarsely adjusted. Are the regulating caps being finely/coarsely adjusted? The central driving spindle? The reticle device? The telescopic sight? All of the above? For examination, it was assumed that applicant intended to claim, for example, “wherein one of the two regulating caps is utilized for a fine adjustment of the central driving spindle and another of the two regulating caps is utilized for a coarse adjustment of the central driving spindle”.
Claim 1 recites the limitations “an annular fastening saddle” (lines 14-15), “the activation” (line 18), and “an activation” (line 25). There is insufficient antecedent basis for these limitations in the claim. An annular fastening saddle was already claimed, activation of the another of the two regulating caps was not yet claimed in line 18, and activation of the another of the two regulating caps was already claimed in line 25.
The limitation “in an activation of the another of the two regulating caps for the coarse adjustment, the central driving spindle for uncoupling the two regulating caps is configured such that only a rotating movement of the central driving spindle results” (lines 25-28) is unclear as claimed. What is meant by “in an activation”? What is meant by the central driving spindle being “for uncoupling the two regulating caps”? For examination, it was assumed that applicant intended to claim, for example, “wherein actuation of the another of the two regulating caps results only in a rotational movement of the driving spindle when the two regulating caps are uncoupled”.
Regarding claim 3, it is unclear how the internal thread of the threaded sleeve can be for the coarse adjustment as recited in lines 2-4, since it was previously recited in lines 21-22 of claim 1 that “the threaded sleeve includes the external thread for the coarse adjustment and the internal thread for the fine adjustment”. Said another way, claim 1 recites that the internal thread of the threaded sleeve is for the fine adjustment, while claim 3 now recites that the internal thread of the threaded sleeve is for the coarse adjustment. Clarification is required.
Regarding claim 8, it is unclear how the external thread of the threaded sleeve can be operably connected to the internal thread of the threaded piece which is operatively connected to the one of the two regulating caps for the fine adjustment as recited in lines 2-6, since it was previously recited in lines 21-22 of claim 1 that “the threaded sleeve includes the external thread for the coarse adjustment and the internal thread for the fine adjustment”. Said another way, claim 1 recites that the external thread of the threaded sleeve is for the coarse adjustment, while claim 8 now recites that the external thread of the threaded sleeve is for the fine adjustment. Clarification is required.
Claim 9 recites the limitation “a defined set scale position” (line 4). There is insufficient antecedent basis for this limitation in the claim. Claim 1 already recited “a set scale position of the one of the two regulating caps remains unchanged by the activation of the another of the two regulating caps” (lines 17-18). It is unclear whether the claimed “defined set scale position” that each of the two regulating caps are rotatable to is the same or different than the previously claimed set scale position of the one of the two regulating caps. Clarification is required.
Claim 10 recites the limitations “the one of the two regulating caps for the coarse adjustment” (lines 3-4) and “the another of the two regulating caps for the fine adjustment” (lines 4-5). There is insufficient antecedent basis for these limitations in the claim because the one of the two regulating caps was previously claimed to be utilized for the fine adjustment in lines 12-13 of claim 1, while the another of the two regulating caps was previously claimed to be utilized for the coarse adjustment in lines 13-14 of claim 1.
Claims 2 and 4-7 are rejected for depending from an indefinite claim. In light of the above issues, the claims were examined only as their scope was best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unertl, Jr. (US 4247161), herein referenced ‘Unertl’.
Regarding claim 1, Unertl discloses an adjustment apparatus (Fig. 1) for a reticle device (col. 1 lines 54-56) of a telescopic sight (10), said adjustment apparatus being disposed in a housing (16) of the reticle device, the adjustment apparatus comprising: 
a central driving spindle (21); 
a first regulating cap (17) configured for initiating fine adjustment of the central driving spindle (col. 2 lines 45-47); 
a second regulating cap (22) configured for initiating coarse adjustment of the central driving spindle (col. 2 lines 32-45); 
an annular fastening saddle (Fig. 3; lower portion of part 17) adapted to connect to a housing (16) of the reticle device and to one of the first and the second regulating caps (Fig. 3; lower portion of part 17 is screwed into housing 16 and connected to upper portion of part 17 defining the first regulating cap); and
a threaded sleeve (18) connected to the central driving spindle for converting rotational movement of one of the first and the second regulating caps into a translational movement of the central driving spindle in a regulating direction (Fig. 3; col. 2 lines 14-49);
wherein the first and the second regulating caps are each rotatable in latching steps (via detents 19 and 24);
wherein a position of a scale of one of the first and the second regulating caps remains unchanged by activation of the other of the first and the second regulating caps (Figs. 4-6);
wherein the threaded sleeve comprises an internal thread (col. 2 lines 28-30) and an external thread (col. 2 lines 23-24) having dissimilar pitches (col. 2 lines 26-28);
wherein the first and the second regulating caps are uncoupled by the central driving spindle and an entrainment drive (Fig. 1; upper portion of part 18) such that the first and the second regulating caps are rotatable mutually independently of each other (Fig. 1; col. 2 lines 14-49); and
wherein actuation of the second regulating cap results only in rotation of the driving spindle when the first and the second regulating caps are uncoupled (Fig. 1; col. 2 lines 14-49).
Regarding claim 2, Unertl discloses wherein the central driving spindle is positioned in an internal recess of the entrainment drive (Fig. 1), the entrainment drive connected to the second regulating cap (Figs. 1-3; via screw part 21 and/or slot 27 and pin 28), wherein the central driving spindle includes two flanks and a machined feature that fits in the internal recess of the entrainment drive (Fig. 1), and wherein a length of the central driving spindle is greater than a height of the internal recess of the entrainment drive (Fig. 1; screw part 21 extends through opening in upper portion of part 18 and beyond either side thereof). 
Regarding claim 3, Unertl discloses wherein the internal thread of the threaded sleeve is operatively connected to an external thread of the central driving spindle (col. 2 lines 28-30).
Regarding claim 4, Unertl discloses wherein the annular fastening saddle is connected to the first regulating cap (Fig. 3; lower portion of part 17 is connected to upper portion of part 17 defining the first regulating cap).
Regarding claim 5, Unertl discloses wherein the annular fastening saddle is connected to an annular collar (29; via housing 16) which is adapted to be screwed into a threaded bore of the housing (Fig. 3; col. 2 lines 55-57).
Regarding claim 6, Unertl discloses wherein the entrainment drive is axially guided by a guide part (27-28; Fig. 3; col. 2 lines 14-49).
Regarding claim 7, Unertl discloses wherein the guide part forms a detent (27-28; Fig. 3; col. 2 lines 14-49) for the second regulating cap.
Regarding claim 8, Unertl discloses wherein the second regulating cap is operatively connected to a threaded piece (23) operatively connected to the external thread of the threaded sleeve (Fig. 3; via intermediate components of the adjustment mechanism).
Regarding claim 9, Unertl discloses wherein the first regulating cap is adapted to be uncoupled from the second regulating cap such that they are each rotatable to a defined position of the scale.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Unertl, Jr. (US 4247161), as applied to claim 1 above.
Regarding claim 10, Unertl discloses a latching ratio between the coarse adjustment and the fine adjustment (col. 1 lines 35-51), but does not expressly teach wherein the latching ratio is 1:10 such that the latching steps of the first regulating cap are 0.1 mrad and the latching steps of the second regulating cap are 1 mrad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the latching ratio of Unertl to be 1:10 such that the latching steps of the first regulating cap are 0.1 mrad and the latching steps of the second regulating cap are 1 mrad, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Claims 1-10 are rejected. Claims 11-14 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641